                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

RENEE FRETS and DAVID FRETS,                      )
          Plaintiffs,                             )
                                                  )
        v.                                        )   CAUSE NO.: 2:19-CV-232-JTM-JPK
                                                  )
WAL-MART STORES EAST LP,                          )
         Defendant.                               )

                                    OPINION AND ORDER

        This matter is before the Court sua sponte. The Court must continuously police its subject

matter jurisdiction. Hay v. Ind. State Bd. of Tax Comm’rs, 312 F.3d 876, 879 (7th Cir. 2002). The

Court must dismiss this action if the Court lacks subject matter jurisdiction. Fed. R. Civ. P.

12(h)(3). Currently, the Court is unable to determine if it has subject matter jurisdiction over this

litigation.

        Defendant Wal-Mart Stores East LP invoked this Court’s subject matter jurisdiction via

diversity jurisdiction by filing a Notice of Removal to federal court. As the party seeking federal

jurisdiction, Defendant has the burden of establishing that subject matter jurisdiction exists. Smart

v. Local 702 Int’l Bhd. of Elec. Workers, 562 F.3d 798, 802-03 (7th Cir. 2009).

        For the Court to have diversity jurisdiction, Plaintiffs Renee Frets and Davis Frets and

Defendant must be citizens of different states, and the amount in controversy must be more than

$75,000. Defendant has sufficiently alleged the citizenship of Plaintiffs and the amount in

controversy. However, the allegations of Defendant’s citizenship is inadequate.

        Defendant asserts that it is “a Delaware Corporation and its executive headquarters are

located in Bentonville, Arkansas.” (Notice of Removal ¶ 3, ECF No. 1). However, Defendant’s

full name includes “LP,” and the very evidence that Defendant points to in support of its statement
quoted above indicates that Defendant is a limited partnership. See (Notice of Removal Ex. B, ECF

No. 1-2). A limited partnership, or L.P., has the citizenship of all of its partners, both general and

limited. Signicast, LLC v. Fireman’s Fund Ins. Co., 920 F. Supp. 2d 967, 969 (E.D. Wis. 2013)

(citing America’s Best Inns, Inc. . Best Inns of Abilene, L.P., 980 F.2d 1072, 1073 (7th Cir. 1992)).

The Court must be advised of the identity and citizenship of all partners of Defendant, and

citizenship must be “traced through multiple levels” for those members who are themselves a

partnership or a limited liability company, as anything less can result in a remand for want of

jurisdiction. Mut. Assignment & Indem. Co. v. Lind-Waldock & Co., LLC, 364 F.3d 858, 861 (7th

Cir. 2004).

       Based on the foregoing, the Court hereby ORDERS Defendant Wal-Mart Stores East, LP

to FILE on or before August 27, 2019, as supplemental jurisdictional statement that properly

alleges its citizenship as outlined above.

       So ORDERED this 13th day of August, 2019.

                                                   s/ Joshua P. Kolar
                                                   MAGISTRATE JUDGE JOSHUA P. KOLAR
                                                   UNITED STATES DISTRICT COURT




                                                  2
